                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Kevin Thurlow

             v.                                Case No. 16-cv-512-SM

NH State Prison, Warden




                                    ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 13, 2019.         Additionally, finding that

the petitioner has failed to make substantial showing of the

denial of a constitutional right, the court declines to issue a

certificate of appealability.       See 28 U.S.C. § 2253(c)(2); Rule

11, Rules Governing Habeas Corpus Cases Under Section 2254;

First Cir. LR 22.0.


                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: August 28, 2019

cc:   John P. Newman, Esq.
      Elizabeth C. Woodcock, Esq.
